Citation Nr: 0919441	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  04-11 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to 
September 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In November 2006 the Board remanded this case to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  In March 2009 the AMC 
issued a supplemental statement of the case (SSOC) continuing 
to deny the Veteran's claim and has since returned the file 
to the Board for further appellate review.

Regrettably, the Board is again remanding this claim to the 
RO via the AMC for still further development and 
consideration.


REMAND

The Board previously remanded this case in November 2006 to 
send the Veteran a Veterans Claims Assistance Act (VCAA) 
letter to comply with the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007); to obtain the 
names and addresses of all VA and non-VA medical care 
providers that had treated him for PTSD since January 2004, 
and with his authorization, to obtain these records; to ask 
that he provide any additional information concerning his 
alleged stressors; and, upon receipt of all relevant 
information as to the incidents claimed, to take additional 
action necessary to assist with independently corroborating 
these claimed events; to then prepare a report determining 
whether any of the alleged stressors had been confirmed; and, 
if at least one was, to schedule the Veteran for a VA 
psychiatric examination to obtain a medical opinion 
indicating whether it is at least as likely as not (i.e., 50 
percent or greater probability) he has PTSD due to the 
verified stressor(s), notifying the examiner that only those 
stressors that were confirmed were to be considered in making 
this determination.  The Board then directed the RO/AMC to 
readjudicate the claim in light of the additional evidence 
obtained.

Unfortunately, there was not substantial compliance with the 
Board's November 2006 remand directives, requiring another 
remand - as a matter of law, to correct these deficiencies.  
See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).

In December 2006, the AMC sent the Veteran a letter providing 
VCAA notice in compliance with Dingess, requesting the names 
and addresses of all VA and 
non-VA medical care providers that had treated him for PTSD 
since January 2004, as well as his authorization to obtain 
these records, and asking that he provide any additional 
information concerning his alleged stressors.  And in 
response, the Board sees the claims file now includes recent 
VA treatment records - through July 2008.  In October 2008 
and February 2009, the AMC attempted to verify the Veteran's 
asserted stressors by requesting information directly from 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) regarding his service in Vietnam, and in particular 
at Long Ben; his participation in search and destroy 
missions, ambush missions, and reconnaissance missions; his 
friend, R.R., who he asserts was missing in action (MIA) or 
killed in action (KIA) in Vietnam; and the Veteran's 
purported participation in a convoy where one vehicle struck 
a mine and two persons were wounded between December 1969 and 
February 1970.  Also, the Board sees he received the 
requested VA compensation and pension examination (C&P Exam) 
in March 2009.  So the Board is satisfied as to the AMC's 
substantial compliance with those remand directives.  
See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).  



However, after making those attempts to verify the Veteran's 
alleged stressors, the AMC did not prepare a report 
determining whether any of the claimed events had been 
verified.  Consequently, in her March 2009 report, the VA C&P 
examiner stated it was her understanding that she was to 
determine if the Veteran has PTSD related to a verified 
stressor, which "as best [she] could determine is due to the 
fact that he learned that one of his friends was killed in a 
mission."  Yet, she provided an etiological opinion only as 
to whether his PTSD is attributable to his witnessing a car 
accident in which other soldiers were killed.  

As explained in the Board's November 2006 remand, as cause 
for his PTSD, the Veteran contends that he participated in 
search and destroy missions, ambush missions, and 
reconnaissance missions during his tour in Vietnam from 
September 1969 to September 1970.  In addition, he has 
referred to a friend, R.R., failing to return from a January 
1970 mission and later learning this friend was killed in 
action.  He also describes witnessing a Vietnamese child 
killed by a truck near Long Binh in 1969; being tasked with 
recovery of the corpses of Marines; participating in a convoy 
where one vehicle struck a mine and two persons were wounded, 
sometime between December 1969 and February 1970; and 
witnessing a friend step on a landmine and dying, along with 
two others being injured.

As to the Veteran's assertions regarding a convoy striking a 
land mine, witnessing a Vietnamese child killed by a truck 
near Long Binh in 1969, and witnessing a friend step on a 
landmine and dying, along with two others being injured, the 
Board sees that the October 2008 and February 2009 responses 
from the JSRRC indicate that none of these events could be 
independently corroborated; so the Board finds that these 
claimed events remain unverified.

And with respect to the Veteran's assertion of being tasked 
with recovery of the corpses of Marines, the Board sees that 
the Veteran has not provided any information regarding the 
service of his "buddy" who submitted a statement in 
corroboration of the Veteran's assertion; nor did the JSRRC 
provide any information regarding these related casualties.  
So, as these facts are uncorroborated by objective evidence, 
this assertion also remains unverified.

However, with respect to the Veteran's assertion regarding 
the death of his friend, R.R., the JSRRC, in its February 
2009 response, verified that a servicemember with a name 
closely resembling that which the Veteran gave as his friend, 
R.R., had been killed in action (KIA) in Vietnam in January 
1970 and that R.R. and the Veteran were both members of the 
199th Infantry Brigade, although R.R. was assigned to Company 
C, 4th Battalion, 12th Infantry and the Veteran was assigned 
to Headquarters and Headquarters Company.  The fact that R.R. 
was KIA in January 1970, was a member of the same Infantry 
Brigade as the Veteran, and was serving at the same place and 
time as the Veteran suggests that it is possible they may 
have known each other.  And, as a stressor need not be 
corroborated in every detail and the Veteran is entitled to 
the benefit of the doubt, the Board finds this stressor, 
learning of R.R. being KIA in January 1970, to be 
sufficiently verified by objective evidence of record.  See 
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997); Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  See also 38 U.S.C.A. 
§§ 1154(b), 5107(b); 38 C.F.R. §§ 3.102, 3.304(d) and (f)(1).  

Also, as for his assertion regarding his participation in 
search and destroy missions, ambush missions, and 
reconnaissance missions during his tour in Vietnam from 
September 1969 to September 1970, the JSRRC confirmed the 
Veteran's unit, the 199th Infantry Brigade, was indeed 
involved in the elimination of the enemy - which entailed 
such search and destroy missions, ambush missions, and 
reconnaissance missions.  And, moreover, his military 
personnel records show he participated in an "unnamed 
campaign" while in Vietnam, further suggesting his 
participation in these type combat missions.  See again 
Suozzi and Pentecost, supra.

So the Board finds that two of the Veteran's asserted in-
service stressors have been independently verified by 
objective evidence of record - specifically, his hearing of 
his friend R.R. being KIA in January 1970 while in Vietnam 
and participating in the search and destroy missions, ambush 
missions, and reconnaissance missions, also during his tour 
in Vietnam from September 1969 to September 1970.



But, unfortunately, as already alluded to, the March 2009 VA 
C&P examiner mistakenly linked the Veteran's PTSD to a 
claimed event in service - namely, witnessing a car accident 
in which soldiers were killed, which had not and still 
has not been independently confirmed to have actually 
occurred.  Hence, another supplemental opinion is needed to 
determine, instead, whether the Veteran's PTSD is 
attributable to either or both of the two other claimed 
stressors in service that have been objectively confirmed.  
See Cohen v. Brown, 10 Vet. App. 128 (1997).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4) (VA must obtain a 
medical opinion when necessary to fairly decide a claim).

Accordingly, this case is again REMANDED for the following 
additional development and consideration:

1.  If possible, return the file to the VA 
C&P examiner that recently evaluated the 
Veteran in March 2009 and ask that she 
submit a supplemental medical nexus 
opinion indicating whether it is at least 
as likely as not (i.e., 50 percent or more 
probable) the Veteran's PTSD is the result 
of either or both of the two claimed 
stressors that have been independently 
confirmed as having actually occurred - 
namely, (1) learning of the death of his 
friend, R.R., who was KIA in Vietnam, and 
(2) going on search and destroy missions, 
ambush missions, and reconnaissance 
missions during his tour in Vietnam from 
September 1969 to September 1970, which 
the JSRRC has confirmed involved the 
elimination of enemy forces.  [Note:  the 
report of the March 2009 C&P exam 
attributes the Veteran's PTSD to an event 
that has not been independently verified 
as having occurred - specifically, him 
witnessing a car accident in which 
soldiers were killed.  So this 
supplemental opinion is needed to 
determine whether his PTSD, instead, is 
attributable to the other two events 
mentioned above that have been objectively 
confirmed to have occurred.]

*Because the Board has determined the 
Veteran's other, remaining, asserted 
stressors have not been verified, it is no 
longer necessary to consider them as 
additional possible causes of the 
Veteran's PTSD.  

Reiterate to the C&P examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

The claims file, including a complete copy 
of this remand, must be made available to 
the examiner for review of the Veteran's 
pertinent medical and other history.  

If, for whatever reason, it is not 
possible to have this C&P examiner provide 
further, supplemental comment, then have 
the Veteran reexamined by someone equally 
qualified to make this important 
determination.

2.  Then readjudicate the claim for 
service condition for PTSD in light of the 
additional evidence.  If the disposition 
remains unfavorable, send the Veteran and 
his representative another supplemental 
statement of the case (SSOC) and give them 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of this 
claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

